EXHIBIT 10.23
SUMMARY OF DIRECTOR COMPENSATION
OF
AMERIGAS PROPANE, INC.,
General Partner of
AMERIGAS PARTNERS, L.P.
The table below shows the components of director compensation effective
October 1, 2010. A director who is an officer or employee of the Registrant or
its subsidiaries is not compensated for service on the Board of Directors or on
any Committee of the Board.
DIRECTORS’ COMPENSATION

                      CASH     EQUITY       COMPONENT     COMPONENT  
 
               
Annual retainer
  $ 65,000     500 Phantom Units (Representing AmeriGas Partners, L.P. Common
Units)
Additional annual retainer for Audit Committee Members (other than the
Chairperson)
    10,000          
 
               
Additional retainer for Audit Committee Chairperson
    15,000          

The Directors are also offered employee rates on propane purchases.

 

